770 So.2d 220 (2000)
N.L. and L.R., Appellants,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
Nos. 3D00-445, 3D99-3063.
District Court of Appeal of Florida, Third District.
October 25, 2000.
Carolyn S. Salisbury and Michael Melocowsky, Donnette Rusell-Love, Michael Stanger, Janice Rodriguez, Hilda Cenecharles and Sasha Abele, Certified Legal Interns, for appellants.
Robin H. Greene, for appellee.
Before SCHWARTZ, C.J., and SHEVIN and RAMIREZ, JJ.
SCHWARTZ, Chief Judge.
The issue in this case is precisely the one considered in L.Y. v. Department of Health and Rehabilitative Services, 696 So.2d 430 (Fla. 4th DCA 1997): whether the law of Florida permits the retention of circuit court juvenile jurisdiction over a person after the age of eighteen when she continues to receive services from the Department of Children and Family Services. As the trial court ruled, we hold, for the reasons well articulated in L.Y., that it does not. Accordingly, on the authority of L.Y., the decision below terminating the jurisdiction of the circuit court, juvenile division, over the appellants is Affirmed.